Citation Nr: 1759577	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for loss of use of the left foot.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1980 to March 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a August 2013 decision of the Buffalo, NY, Regional Office (RO). 

In May 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

In July 2016 and August 2016 rating decisions the RO granted service connection and disability ratings for numerous disabilities, the Veteran is now evaluated as 100 percent disabled based on a combination of individual ratings. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.


FINDINGS OF FACT

1. During the period on appeal, the Veteran's loss of use of the left foot has been shown to be manifested by no more than complete paralysis with foot drop and loss of use of the left foot. 

2. The Veteran's service-connected disorders make him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for loss of use of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5167 (2017).

2. The criteria for a total disability rating based on individual unemployability (TDIU) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for loss of use, left foot

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 8521, pertaining to paralysis of the external popliteal nerve (common peroneal), provides for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 30 percent rating for severe incomplete paralysis; and a 40 percent rating for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017).

Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all warrant a 40 percent rating. 38 C.F.R. § 4.71a.

The amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed. 38 C.F.R. § 4.68 (2016). Therefore, any combined rating for the Veteran's left ankle and left foot disabilities should not exceed the 40 percent currently assigned because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.

In the Veteran's May 2016 hearing testimony he indicated that he was employed as a construction worker until 2006 but is unable to work as a result of his disabilities. The Veteran also indicated that he has undergone physical therapy and electro therapy for his left foot without positive results. 

A May 2016 letter from the Veteran's treating physician noted that the Veteran has difficulty walking, is required to permanently wear a custom ankle brace, has no sensation in his left foot, and is not employable in any capacity that requires him to stand or walk.

In June 2016, the Veteran was afforded a VA examination. The Veteran reported daily ankle pain made worse by standing and walking. The examiner noted the Veteran always wears a drop foot brace, uses a cane to ambulate, has no range of motion in his left ankle, and can barely walk. The examiner concluded that even sedentary work would be impossible for the Veteran. 

The Veteran's current left foot disabilities entitle him to a schedular rating of 40 percent under Diagnostic Code 8521 for complete paralysis with foot drop. A 40 percent rating is the maximum rating available under Diagnostic Code 8521. 

The Veteran's current left foot disabilities also entitle him to a schedular rating of 40 percent under Diagnostic Code 5167 for loss of use of the foot. 

Under the amputation rule the Veteran is entitled to a maximum combined rating for disabilities of an extremity that do not exceed the rating for amputation, were it to be performed. 38 C.F.R. § 4.68. The rating for amputation of the left foot is 40 percent, therefore, the Veteran is not entitled to a combined rating of more than 40 percent for his left foot disabilities and his claim for an increased rating must be denied. 

TDIU

The United States Court of Appeals for Veterans Claims has held that the receipt of a 100 percent schedular rating for service-connected disability does not necessarily render moot any pending claim for a total disability evaluation based on individual unemployability due to service connected disorders. Bradley v. Peake, 22 Vet. App. 280 (2008). Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of a total disability evaluation based on individual unemployability due to service connected disorders predicated on disorders other than those which form the basis for a 100 percent schedular rating may form the basis for an award of special monthly compensation.

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran now has a total disability rating of 100 percent with two disabilities rated at 40 percent. He, therefore, meets the schedular criteria for a grant of TDIU.

In his May 2016 hearing testimony the Veteran indicated that he has multiple disabilities and specifically stated that his left foot disability prevents employment in his usual occupation as a construction worker. 

In a May 2016 private medical opinion, one of the Veteran's treating physicians reported that the Veteran has difficulty walking, is required to permanently wear a custom ankle brace, has no sensation in his left foot, and is not employable in any capacity that requires him to stand or walk.

In June 2016, the Veteran was afforded a VA examination. The examiner noted the Veteran was not currently working and can barely walk short distances for short periods of time. The examiner also concluded that not even sedentary work would be possible for the Veteran. 

Given the Veteran's inability to perform physical labor and sedentary work as a result of his left foot disability, combined with the limitations caused by his other service-connected disabilities, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation.


ORDER

A rating in excess of 40 percent for loss of use of the left foot is denied.

A total rating based on individual unemployability is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


